Exhibit 10.22

COLLABORATION AGREEMENT

This Collaboration Agreement (“Agreement”) is entered into effective as of
November 8, 2010 by and between Signifi Solutions Inc., a Canadian corporation
Signifi Solutions Inc. (“Signifi”), and Spot Venture Distribution, Inc., an
Ontario corporation (“Spot”), having offices at 2100 Matheson Blvd. E., Suite
100, Mississauga, Ontario, L4W 5E1, on the one hand, and EntertainmentXpress,
Inc., a California corporation (“Ent-X”) and wholly-owned subsidiary of Public
Media Works, Inc., a Delaware corporation (“PMW”), having offices at 2330
Marinship Way, Suite #301, Sausalito, California 94965, on the other hand, with
reference to the following:

WHEREAS, Spot Venture Distribution has an installed base of 15 (the “Existing
Kiosks”) Video DVD and video game rental vending machines (each a “Kiosk” and
collectively the “Kiosks”) located throughout Toronto, Ontario, Canada which
operate under the brand name “Spot”; and Signifi will be outsourced by Spot to
provide services and support, and management of the kiosks

WHEREAS, the parties desire to jointly manage the Spot owned DVD/Games kiosk
business in Canada; Signifi and Spot will continue to manage Kiosks with Ent-X;
Ent-X will cover operating costs and provide content programming; and both
parties will make best efforts to sell advertising and/or cause its agents to
sell advertising.

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

I. EXISTING KIOSKS

Section 1.1 Management of Existing Kiosks. The date which Ent-X and and Spot
enter into a joint management of the business of the Movie and Game Kiosks in
Canada shall be the “Effective Date”. The Effective Date shall be on or before
December 1, 2010.

Section 1.2 Costs of Existing Kiosks. As of the Effective Date, Ent-X shall
assume all obligations to pay the costs related to the operations (the
“Operational Costs”) of a minimum of 15 existing Kiosks (the “Existing Kiosks”)
which are set forth on Exhibit A attached hereto and incorporated herein by
reference. All Operational Costs shall be paid on a monthly basis in advance.
The Operational Costs for the first month (or any prorated portion thereof)
after the Effective Date shall be paid upon the execution of this Agreement.

Section 1.3 Transaction Management. As of the Effective Date, Signifi and
PMW/Ent-X shall have access to the payment processing back-end that will show
all credit card processing and collections related to the Kiosks; all such
collections shall be disbursed as outlined in Exhibit A. Both parties will
ensure that payment obligations described on Exhibit A are met promptly.
Accounting processes shall be put in place by the parties to manage the
distribution of funds.

 

1



--------------------------------------------------------------------------------

Section 1.4 Representations and Obligations of Spot. Signifi and Spot each
represent and warrant to PMW and Ent-X that (i) Spot controls the right, title
and ownership interest in the Kiosks; (ii) there are no third party liens,
security interests or other encumbrances on the Kiosks; (iii) all Kiosks are
operational and in good working order; (iv) the operational costs of the Kiosks
set forth on Exhibit A are the true and correct historical and current
operational costs of the Kiosks; (v) Exhibit B contains an accurate listing of
the location of all Kiosks; and (vi) each of Spot and Signifi has all required
company authority required to enter into and operate under this Agreement.
Signifi has also provided to Ent-X a true and correct copy of the site agreement
with the site location for the placement and operation of each Kiosk, and
Signifi and Spot represent and warrant that they will assume management control
of the Kiosks as provided herein on behalf of the parties. Signifi and Spot
shall at all times (i) maintain the Kiosks in good working order and provide all
required routine and non-routine maintenance on the Kiosks; (ii) respond and
correct all Kiosk malfunctions and outages within timeframes which are within
industry standards, and (iii) maintain adequate spare parts for the Kiosks and
replace such Kiosks as required.

II. ADDITIONAL KIOSKS

Section 2.1 Placement and Management of New Kiosks. Signifi and Spot shall also
identify additional sites which desire the placement of a Kiosk. Signifi and
Spot shall each use its best efforts to have 30 Kiosks operational by
December 31, 2010 and 200 Kiosks operational by December 31, 2011 under the
terms of this Agreement. Upon the mutual agreement between the parties regarding
the placement of each additional Kiosk, Signifi shall produce and install an
additional Kiosk which shall be operated in accordance with the terms set forth
in Section 1 above and Exhibit A. During the term of this Agreement, neither
Signifi nor Spot, or any entity in which Signifi or Spot has any ownership or
management interest, may operate or place in operation any Kiosk without first
providing (in writing) Ent-X the right of first refusal to include the Kiosk
under the terms of this Agreement; provided, however, if Ent-X does not exercise
its right of first refusal to place the Kiosk under this Agreement within 30
days after receipt of notice from Signifi, Signifi or Spot may place the Kiosk
with a third party or operate the Kiosk independent of this Agreement.

Section 2.2 Site Agreements. The Kiosks shall be placed pursuant to a site
agreement, which agreement shall be mutually approved by the parties. The
execution and amendment of any site agreement shall be subject to the mutual
approval of the parties

III. TERM

Section 3.1 Term. The term of this Agreement shall be for a period of four
(4) years unless sooner terminated in accordance with Article V. The term of
this Agreement shall thereafter automatically renew for successive 12 month
periods, unless a party hereto provides written notice to the other parties no
later than 6 months prior to the next date of termination and renewal of its
desire to terminate this Agreement.

Section 3.2 Site Agreements. Signifi and Spot shall each use its best efforts to
ensure all site agreements have a minimum of a term of five (5) years from the
Effective Date. In the

 

2



--------------------------------------------------------------------------------

event any individual site agreement remains outstanding as of the termination or
expiration of this Agreement, the site agreement shall remain in place through
the duration of its term and any extension or renewal thereof, and the terms of
this Agreement shall govern the conduct of Ent-X, PMW and Signifi with respect
to their rights and obligations under the site agreement, including, without
limitation, the payment obligations and Kiosk ownership rights set forth herein.

IV. REVENUE SHARING

Section 4.1 Revenue Sharing. Both parties shall share revenues (the “Revenue
Sharing Payments as described in Exhibit A.

V. TERMINATION

Section 5.1 Termination by Ent-X or PMW. This Agreement may be terminated by
Ent-X or PMW for a material breach by Signifi or Spot if the material breach
persists for more than sixty (60) days after written notice has been sent by
Ent-X to Signifi. Additionally, Ent-X or PMW may terminate this Agreement upon
six (6) months prior written notice to Signifi at any time after the first
twelve (12) months of this Agreement.

Section 5.2 Termination by Signifi. This Agreement may be terminated by Signifi
for a material breach by Ent-X or PMW if the material breach persists for more
than sixty (60) days after written notice has been sent by Signifi to Ent-X or
PMW. Additionally, Signifi may terminate this Agreement upon six (6) months
prior written notice to Ent-X or PMW at any time after the first twelve
(12) months of this Agreement.

Section 5.3 Buy/Sell Rights. Upon termination of this Agreement, the parties
shall work together in good faith for a period of ninety (90) days to complete a
sale to the other party of all content inventory placed under this Agreement
(the “Kiosk Assets”). If the parties cannot reach agreement for the sale of the
Kiosk Assets to the other party within the ninety (90) day period, the parties
shall work together in good faith to sell the Kiosk Assets to a third party, and
upon the completion of any such third party sale, each party shall be entitled
to 50% of the net proceeds received from the third party sale of the Kiosk
Assets. The parties shall work together in good faith to optimize the value of
the Kiosk Assets until such time as they are sold under this Section 5.3.

VI. WAIVER

Section 6.1 Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party's right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

VII. ENTIRE AGREEMENT; MODIFICATION

Section 7.1 Entire Agreement; Modification. This Agreement, together with the
Exhibits hereto, constitutes the entire understanding between the parties
relating to the subject matter hereof. This Agreement may not be amended or
modified, except in a writing signed by

 

3



--------------------------------------------------------------------------------

all parties hereto.

VIII. CONFIDENTIALITY; INDEMNIFICATION; LIMITATION OF LIABILITY

Section 8.1 Disclosure of Information. Signifi, Spot, PMW and Ent-X each agree
that the terms of the Mutual Non-Disclosure Agreement entered into by the
parties shall remain and in fully force and effect and govern the disclosure of
confidential information between the parties.

Section 8.2 Confidentiality of this Agreement. The parties agree that this'
entire Agreement is confidential in nature and that, unless otherwise required
by law or government regulation, neither of the parties shall disclose all or
any parts of it to any person, agency, company, or government authority
whatsoever without first obtaining a written approval of the other party, except
as may be required by law or the public reporting requirements of PMW.

Section 8.3 Public Announcements. The parties shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the subject matter or performance hereof, and shall
not issue any other press release or make any other public statement relating to
the party without their prior written consent, except as may be required by law
or the public reporting requirements of PMW.

Section 8.4 Indemnification by PMW and Ent-X. PMW and Ent-X shall defend,
indemnify, insure and hold harmless Signifi and Spot for all costs, expenses,
losses, claims, suits and liability (including court costs and attorneys’ fees
with respect to any tribunal) incurred by Signifi or Spot with respect to any
claim including, but not limited to, loss of or damage to property, or personal
injury, including death to persons, and from all judgments recovered therefore
which result in any manner from: (i) PMW’s or Ent-X’s negligent or willful acts,
errors or omissions or the negligent or willful acts, errors or omissions of
PMW’s or Ent-X’s respective employees, agents or personnel, or (ii) any breach
of this Agreement by PMW or Ent-X.

Section 8.5 Indemnification by Signifi and Spot. Signifi and Spot shall defend,
hold harmless and indemnify Ent-X from and against all direct costs, expenses,
losses, claims, suits and liability (including court costs and attorneys’ fees
with respect to any tribunal) incurred by Ent-X or PMW with respect to any claim
including, but not limited to, loss of or damage to property, or personal
injury, including death to persons, and from all judgments recovered therefore
which result in any manner from (i) Signifi’s or Spot’s negligent or willful
acts, errors or omissions or the negligent or willful acts, errors or omissions
of Signifi’s or Spot’s employees, agents or personnel, or (ii) any breach of
this Agreement by Signifi or Spot.

Section 8.6 Limitation of Liability. NO PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY INCIDENTAL, SPECIAL, CONSEQUENTIAL OR OTHER INDIRECT DAMAGES, INCLUDING LOSS
OF PROFIT, REVENUES OR GOODWILL, OR FOR PUNITIVE OR EXEMPLARY DAMAGES,
REGARDLESS OF WHETHER THE PARTIES KNEW, OR SHOULD HAVE KNOWN, THAT SUCH DAMAGES
WERE POSSIBLE.

 

4



--------------------------------------------------------------------------------

Section 8.7 Insurance. In consideration of Ent-X’s obligation to pay $50 per
month per Kiosk for insurance costs as provided on Exhibit A, Signifi shall bear
all risk of loss to the Kiosks, with the exception of loss caused by the
negligence or willful misconduct of Ent-X and its employees. Signifi shall
maintain commercial general liability insurance in the amount of $500,000
thousand per occurrence, $2 million in the aggregate, listing Ent-X and PMW as
an additional insured. Such policy must provide that Ent-X shall be given thirty
(30) days written notice of termination. Signifi shall provide Ent-X with a
Certificate of Insurance evidencing its compliance with this Section 8.7, prior
to installation or placement of any Kiosk at a new Site and within ten (10) days
of Ent-X reasonable request.

IX. GENERAL PROVISIONS

Section 9.1 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to each party at its respective address as set forth on the first page
hereof or at such other address or electronic mail address as either party may
designate to the other party hereto.

Section 9.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of law provisions.

Section 9.3 Attorneys Fees. If any action is necessary to enforce the terms of
this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys' fees, costs and expenses, including on appeal, in addition
to any other relief to which such prevailing party may be entitled.

Section 9.4 Counterparts. This Agreement may be executed in any number of
counterparts and delivered by facsimile or electronic/PDF transmission, each of
which shall be an original and all of which shall constitute together but one
and the same document.

Section 9.5 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

Section 9.6 Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions or applications of this Agreement
which can be given effect without the invalid or unenforceable provision or
application. To that end, the provisions of this Agreement are to be severable.

Section 9.7 Taxes. Each party is responsible for the payment of any and all
taxes, of whatever type, including, but not limited to, income, sales, use and
personal property taxes that relate to the revenue or compensation received by
such party pursuant to this Agreement, the Screens and the matters contemplated
by this Agreement.

 

5



--------------------------------------------------------------------------------

Section 9.8 Assignment. Except as otherwise specifically set forth herein,
neither party to this Agreement may transfer or assign this Agreement without
the prior written consent of the other parties. Notwithstanding the foregoing,
the parties agree and acknowledge that either party may delegate some or all of
its obligations under this Agreement to other persons; provided, that the
delegating party shall still be liable for the performance of all such
obligations, and that any obligation to be performed by Ent-X hereunder may be
performed by PMW. Either party may assign this Agreement to a successor in
interest resulting from a merger, sale of all or substantially all of the assets
of the party, stock sale or a similar transaction, without the prior written
consent of the other party.

Section 9.9 Survival. The provisions of Articles IV (Compensation); V
(Termination), VI (Waiver), VII (Entire Agreement; Modification), VIII
(Confidentiality; Indemnification; and Limitation of Liability), and IX (General
Provisions) shall survive the termination of this Agreement.

Section 9.10 Force Majeure. Neither party hereto shall be liable for its failure
to perform hereunder due to contingencies beyond its reasonable control
including but not limited to strikes, riots, fires, acts of God, or governmental
laws, regulations, orders or actions.

Section 9.11 Independent Contractor. The parties expressly intend and agree that
each party is acting as an independent contractor of the other party. Nothing
contained in this Agreement shall be deemed to create a partnership, joint
venture or agency relationship between the parties, nor does it grant either
party any authority to assume or create any obligation on behalf of or in the
name of the other.

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

Signifi Solutions Inc.

 

By:                                                                  
                                                    

Name:                                                                  
                                              

Title:                                                                 
                                                 

 

Spot Venture Distribution, Inc.

 

By:                                                                  
                                                    

Name:                                                                  
                                              

Title:                                                                 
                                                 

    

EntertainmentXpress, Inc.

 

By:                                                                  
                                                

Name:                                                                  
                                        

Title:                                                                 
                                             

 

Public Media Works, Inc.

 

By:                                                                  
                                                

Name:                                                                  
                                        

Title:                                                                 
                                             

[Signature Page to Collaboration Agreement Dated November 8, 2010]

 

6



--------------------------------------------------------------------------------

Exhibit A

A. Operational Costs. The monthly Operational Costs of each Kiosk is as follows
(in US Dollars), said operating costs will be adjusted from time to time:

 

Internet

     50   

Insurance

     50   

Technical Support

     125   

Software Fee

     110   

Monitoring

     50   

DVD loading/shipping

     100   

Fixed Overhead (unitized) for first 70 Kiosks; $0 thereafter

     100   

Operational Costs

   $ 585   

Other Costs:

  

RFID Tags per DVD

     .78   

Labor - .50 cents per DVD

     .50   

Custom printed case

     .50   

Site Rent (Variable)

     261   

One time cost for installation of Additional Kiosks in Ontario

     500  

The parties shall from time to time during the term of the Agreement review the
Operational Costs and make their best efforts to reduce such Operational Costs.

B. Revenue Sharing Payments. Each month after the Effective Date, Ent-X (or its
assignee or designee) and Spot (or its assignee or designee) shall share the
amount equal to 50% of the Net Revenues collected (the “Net Revenue Payments”);
provided, however, the Net Revenues shall first be used to pay the content
invoices, including all operations costs due to Ent-X (or its assignees or
designees). “Net Revenues” shall be defined as (i) all revenues received from
game and DVD and other software sales, rentals, and downloads, less sales taxes,
customer credits, refunds, and credit card holdbacks, earned per Kiosk per
month; plus (ii) all net proceeds received by both parties from advertising
displayed on the Kiosks or on other digital signage at the site location; less
(iii) all inventory costs for content which will be invoiced to Spot
Distribution Inc ; less (iv) all Operational Costs paid as a monthly prepayment
by Ent-X (or its assignees or designees) for all Kiosks as described in Section
A of this Exhibit A. “Cumulative Net Revenues” shall be defined as the total Net
Revenues as of the measurement date. “Cumulative Losses” shall be defined as the
total Net Revenues after all product invoices that are supplied by PMW, and the
prepayments towards the Operational Costs of the Kiosk are paid for. For
example, if the total Operational Costs of all Kiosks exceed the gross revenues
of all Kiosks by $2,000 for the first three months, then the Ent-X would
continue to receive all funds, until such time as the Cumulative Net Revenues
equal $6,000. Revenues will only be shared by the parties at such time after the
Net Revenues surpass $6000.00 dollars.

 

7



--------------------------------------------------------------------------------

C. Payments. Signifi will use the collections as provided in Section 1.3, to pay
PMW content invoices first, followed by payments towards operational
prepayments. All Revenue Sharing Payments shall be paid to Ent-X by Spot Venture
Distribution in arrears on a monthly basis within thirty (30) days of the end of
each calendar month in which such revenue is collected. All Revenue Sharing
Payments shall be accompanied by revenue reports to be provided by the paying
party within thirty days (30) days of the end of each calendar month. The
revenue reports shall contain such information as reasonably requested by the
receiving party so that receiving party can confirm it has received compensation
consistent with the terms of this Agreement.

D. Ownership of Kiosks and Inventory.

1. Kiosk Ownership. Signifi or Spot shall pay for all Kiosks placed or operated
under the terms of this Agreement. Spot and Signifi shall retain all right,
title and ownership in the Kiosks placed and managed under this Agreement.

2. Inventory Ownership. Ent-X shall pay for the inventory of all Kiosks placed
or operated under the terms of this Agreement. At such time as the Kiosks are
producing Net Revenues, Signifi shall have 50% ownership interest in all Kiosk
inventory purchased by Ent-X for the Kiosks under the terms of this Agreement.

 

8



--------------------------------------------------------------------------------

Exhibit B

Kiosk Locations

[To be furnished by Signifi and Spot]

 

9